Citation Nr: 0733365	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  05-19 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
(for accrued purposes only).

2.  Entitlement to service connection for congestive heart 
failure (for accrued purposes only).

3.  Entitlement to service connection for pulmonary fibrosis 
(for accrued purposes only).

4.  Entitlement to service connection for cancer (for accrued 
purposes only).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from October 1960 to 
November 1981.  The appellant is the veteran's surviving 
spouse.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision of the Department of 
Veterans' Affairs (VA), Regional Office (RO), which denied 
entitlement to accrued benefits.  The appellant and her 
daughter testified before the undersigned Acting Veterans Law 
Judge at a personal hearing conducted at the RO; a transcript 
of the hearing has been included in the claims folder.


FINDINGS OF FACT

1.  The veteran had filed a claim for service connection for 
diabetes mellitus, congestive heart failure, pulmonary 
fibrosis, and cancer in August 2001; he died on September [redacted], 
2001.

2.  The evidence in the claims folder at the time of the 
veteran's death did not demonstrate diagnoses of diabetes 
mellitus, congestive heart failure, pulmonary fibrosis, or 
cancer.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
service, and may not be presumed to have been so incurred 
(for accrued purposes only).  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5103(a), 5103A, 5107, 5121 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.307(a)(6)(iii), 3.309(e) 
(2007).

2.  A cardiovascular disorder, to include congestive heart 
failure was not incurred in or aggravated by service, and may 
not be presumed to have been so incurred (for accrued 
purposes only).  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5103(a), 5103A, 5107, 5121 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.307(a)(6)(iii), 3.309(a), 3.309(e) 
(2007).

3.  Pulmonary fibrosis was not incurred in or aggravated by 
service, and may not be presumed to have been so incurred 
(for accrued purposes only).  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5103(a), 5103A, 5107, 5121 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.307(a)(6)(iii), 3.309(e) 
(2007).

4.  Cancer was not incurred in or aggravated by service, and 
may not be presumed to have been so incurred (for accrued 
purposes only).  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5103(a), 5103A, 5107, 5121 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.307(a)(6)(iii), 3.309(e) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

Any error in a VCAA notice should be presumed prejudicial.  
The claimant bears the burden of demonstrating such error.  
VA then bears the burden of rebutting the presumption.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In the instant case, the review of the record to determine 
entitlement to service connection benefits on an accrued 
basis was undertaken on the RO's initiative in 2002 under the 
provisions of the Nehmer decisions.  See Nehmer v. United 
States Veterans' Administration, 712 F. Supp. 1404 (N.D. 
Cal.1989) (Nehmer I); Nehmer v. United States Veterans' 
Administration, 32 F. Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer 
II); Nehmer v. United States Veterans' Administration, 284 
F.3d 1158, 1161 (9th Cir. 2002).  Therefore, there was no 
actual claim filed by the appellant in 2002 that had 
triggered this review. As a consequence, there was no 
requirement to provide the appellant with VCAA notice 
concerning the accrued claims.

II.  Applicable laws and regulations

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  Under § 3.303(b), 
an alternative method of establishing the second and/or third 
Caluza element is through a demonstration of continuity of 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975, will be 
presumed to have been exposed to an herbicide agent during 
such service, unless there is affirmative evidence that 
establishes that the veteran was not exposed to any such 
herbicide agent.  38 U.S.C.A. § 1116(f) (West 2002 & Supp. 
2006; 38 C.F.R. § 3.307(a)(6)(iii).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of §3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of §3.307(d) are also satisfied.  38 C.F.R. 
§ 3.309(e).  
*	Chloracne or other acneform disease consistent with 
chloracne  
*	Type 2 diabetes (also known as Type II diabetes mellitus 
or adult-onset diabetes)  
*	Hodgkin's disease 
*	Chronic lymphocytic leukemia
*	Multiple myeloma
*	Non-Hodgkin's lymphoma
*	Acute and subacute peripheral neuropathy 
*	Porphyria cutanea tarda
*	Prostate cancer
*	Respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea)
*	Soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma) 
 Note 1: The term soft-tissue sarcoma includes the following:  
*	Adult fibrosarcoma
*	Dermatofibrosarcoma protuberans
*	 Malignant fibrous histiocytoma
*	Liposarcoma
*	Leiomyosarcoma
*	Epithelioid leiomyosarcoma (malignant leiomyoblastoma)
*	 Rhabdomyosarcoma
*	Ectomesenchymoma
*	Angiosarcoma (hemangiosarcoma and lymphangiosarcoma)
*	Proliferating (systemic) angioendotheliomatosis
*	Malignant glomus tumor
*	Malignant hemangiopericytoma
*	 Synovial sarcoma (malignant synovioma)
*	Malignant giant cell tumor of tendon sheath
*	Malignant schwannoma, including malignant schwannoma 
with rhabdomyoblastic differentiation (malignant Triton 
tumor), glandular and epithelioid malignant schwannomas
*	Malignant mesenchymoma
*	Malignant granular cell tumor
*	Alveolar soft part sarcoma  Epithelioid sarcoma
*	Clear cell sarcoma of tendons and aponeuroses
*	Extraskeletal Ewing's sarcoma
*	Congenital and infantile fibrosarcoma
*	Malignant ganglioneuroma 
Note 2: For purposes of this section, the term acute and 
subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Factual background and analysis

At the time of the veteran's death on September [redacted], 2001, 
there was a claim pending for entitlement to service 
connection for diabetes mellitus, congestive heart failure, 
pulmonary fibrosis, and cancer.  His DD-214 had shown that he 
had served in Vietnam; he had received a Purple Heart and a 
Combat Infantryman Badge.

The evidence that was of record at the time of the veteran's 
death included the service medical records, which had shown 
no complaints or, or treatment for, diabetes mellitus, 
congestive heart failure, pulmonary fibrosis, or cancer.  
After his service, he had been seen by VA on an outpatient 
basis between May and December 2000.  These showed treatment 
for arthritis, gout, and laboratory findings of 
hyperuricemia, dyslipidemia, angina, and gastroesophageal 
reflux disease.  There was no evidence of treatment for, or 
diagnoses of, diabetes mellitus, congestive heart failure, 
pulmonary fibrosis, or cancer.  He died on September [redacted],
2001, of end stage emphysema due to interstitial lung disease 
as a consequence of congestive heart failure.  

As noted above, the veteran had filed a claim for service 
connection for diabetes mellitus, congestive heart failure, 
pulmonary fibrosis, and cancer; he then died in September 
2001 before his claim was decided.  Therefore, it is clear 
that the veteran had a claim pending before VA at the time of 
his death.

Although his claim terminated with his death, the regulations 
set forth a procedure for a qualified survivor to carry on, 
to a limited extent, a deceased veteran's claim for VA 
benefits by submitting a timely claim for accrued benefits.  
38 U.S.C.A. § 5121; see Landicho v. Brown, 7 Vet. App. 42, 47 
(1994).  Thus, while the claim for accrued benefits is 
separate from the claim filed by the veteran prior to his 
death, the accrued benefits claim is derivative of the 
veteran's claim, and the appellant takes the veteran's claim 
as it stood on the date of his death.  See Zevalkink v. 
Brown, 102 F.3d 1236 (Fed. Cir. 1996); Jones v. West, 146 F3d 
1296 (Fed. Cir. 1998).  Here, the appellant, the veteran's 
surviving spouse, is advancing the same claims for service 
connection, which were pending at the time of his death.  

The law applicable to accrued benefits provides that certain 
individuals may be paid periodic monetary benefits, due and 
unpaid for a period not to exceed two years (for deaths 
before December 16, 2003), to which the veteran was entitled 
at the time of his death under existing ratings or based on 
evidence in the file at time of the veteran's death.  
38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000; Pub. L. No. 108-
183, § 104 (2006).  Also, under 38 U.S.C.A. § 5121(c), a 
claim for accrued benefits must be filed within one year 
after the date of death.  While the appellant had only filed 
a claim for burial benefits in November 2001, the RO did 
issue a denial of accrued benefits in May 2002, within one 
year of the date of the veteran's death.  

After carefully reviewing the evidence of record, it is found 
that entitlement to service connection for diabetes mellitus, 
congestive heart failure, pulmonary fibrosis, and cancer for 
accrued purposes has not been established.  The evidence in 
the record at the time of the veteran's death had not 
indicated that any of the claimed conditions had been present 
in service; additionally, the evidence up to the year 2000 
had not shown diagnoses of any of these conditions. 
Therefore, based on this evidence, service connection on 
either a direct basis or any presumptive bases could not be 
awarded.   As a consequence, service connection for these 
claimed disorders, for accrued purposes only, must be denied.

In conclusion, it is found that the preponderance of the 
evidence is against the appellant's claim for service 
connection for diabetes mellitus, congestive heart failure, 
pulmonary fibrosis, and cancer (for accrued purposes only).

The Board notes that in a May 2005 rating decision, the RO 
granted service connection for the cause of the veteran's 
death.  In that decision, the RO noted that medical evidence 
of record included a diagnosis of adult-onset diabetes 
mellitus in August 2001.  Given the veteran's service in the 
Republic of Vietnam, herbicide exposure and service 
connection for diabetes mellitus was presumed.  The RO 
further assumed that the veteran's arteriosclerotic vascular 
disease, cited as an underlying cause of the acute myocardial 
infarction which contributed to his death, was related to or 
aggravated by the diabetes mellitus, because medical records 
did not show the arteriosclerotic vascular disease to be of 
other origin.  Service connection for the cause of the 
veteran's death was granted since evidence showed that the 
contributory cause of death was related to service.  

The Board points out that only evidence contained in the 
claims file at the time of the veteran's death, or certain VA 
and service department records considered constructively in 
the claims file at that time, may be considered in 
adjudicating a claim for accrued benefits. 38 C.F.R. § 
3.1000(d)(4); Hayes v. Brown, 4 Vet. App. 353, 360-361 
(1993).  The RO's May 2005 decision was not limited to 
evidence in the file at the time of the veteran's death and, 
in fact, included specific consideration of evidence of 
private medical treatment added to record after that time.  



ORDER

Entitlement to service connection for diabetes mellitus (for 
accrued purposes only) is denied.

Entitlement to service connection for congestive heart 
failure (for accrued purposes only) is denied.

Entitlement to service connection for pulmonary fibrosis (for 
accrued purposes only) is denied.

Entitlement to service connection for cancer (for accrued 
purposes only) is denied.



____________________________________________
M. E. LARKIN
	Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


